internal_revenue_service national_office technical_advice_memorandum number release date uil index nos date third-party_contacts january and category congressional control number tam-113576-99 cc ita b6 district_director taxpayer’s name and address taxpayer’s ein years involved t y e date of n o conference legend m issues whether certain educational benefits provided by the taxpayer are qualified scholarships excluded from gross_income under sec_117 of the internal_revenue_code and whether the benefits are excluded from wages for purposes of the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and income_tax_withholding if the benefits are subject_to employment_taxes whether the taxpayer is entitled to relief under sec_7805 of the code facts the taxpayer is a voluntary employees’ beneficiary association veba under sec_501 and was created in under a collective bargaining agreement with the employers in a particular industry employers contribute a specified percentage of gross payroll on a monthly basis to fund the veba veba funds are used to pay life sickness accident and other_benefits to members members of the veba are the bargaining-unit employees and their dependents of the participating employers in the taxpayer created the m scholarship program to provide scholarships to the children of its employee-members for undergraduate studies the program is an activity of the veba and not a separate fund or organization all applicants receive scholarships however applicants are ranked in order of need and the amount of the individual awards varies greatly depending on need some applicants receive an additional award based on grades except in certain layoff situations if an employee’s employment and therefore participation in the veba terminates the scholarship grant ceases tuition paid for the current term does not have to be refunded but any remaining grant is canceled and the student is not eligible to apply for further grants the taxpayer has requested that the holding of this memorandum if adverse be applied without retroactive effect the taxpayer provided information showing that in a technical_advice_memorandum tam was requested by its local district_director on the issue of whether scholarships are a proper benefit to be provided by a veba regulations issued in under sec_501 resolved that issue in the taxpayer’s favor and the taxpayer later received a favorable determination from the irs that it continued to qualify as a veba and the benefits under the m scholarship program would not jeopardize its status the issue of whether the taxpayer had any fica or withholding obligation with respect to the scholarship benefits was never raised the taxpayer considered the favorable determination to be an indication that its procedures which treated the benefits as nontaxable were approved by the irs only when the taxpayer’s current general counsel started in was the taxation of the scholarship benefits questioned applicable law and analysis under sec_61 of the code gross_income means all income a small number of applicants did not receive scholarships in the years at issue primarily because they failed to complete the application process from whatever source derived unless excluded by applicable law sec_61 specifies that gross_income includes compensation_for services including fringe_benefits sec_1_61-21 of the regulations deals with the taxation of fringe_benefits under sec_1_61-21 and a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for services and a taxable fringe benefit is included in the income of the person performing the services however sec_1_61-21 provides that to the extent that a particular fringe benefit is specifically excluded from gross_income under another section of the code that section will govern the treatment of the fringe benefit sec_117 of the code provides an exclusion for certain scholarships and fellowship grants sec_117 provides that gross_income does not include any amount received as a scholarship or fellowship_grant by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school to the extent such amount is used for qualified_tuition_and_related_expenses generally amounts paid to or for the benefit of employees are compensatory in nature and includible in gross_income as wages where educational grants are made available to or for the benefit of employees on a preferential basis such preferential grants suggest an intent to provide additional compensation or an employment incentive 394_us_741 1969_2_cb_17 see also 77_tc_189 aff’d 692_f2d_432 6th cir newspaper guild of new york v commissioner t c memo 57_tcm_812 and revrul_85_175 1985_2_cb_276 these suggestions are not dispelled simply because the grantor is an independent third party such as a private_foundation or a veba to be accorded scholarship treatment under sec_117 educational grants awarded in an employment context must generally be shown to fall outside the pattern of employment we have also considered the application of other code provisions under which employer-provided educational benefits can be excluded from income such as sec_127 educational_assistance programs or a working_condition_fringe but none applies revproc_76_47 1976_2_cb_670 provides guidelines for determining whether grants made by private_foundations under employer-related scholarship programs to employees and or children of employees will be treated as scholarships or fellowship grants subject_to the provisions of sec_117 of the code revproc_76_47 by its terms applies only to scholarships awarded by private_foundations however the guidelines set forth in the revenue_procedure serve to illustrate the type of analysis involved in determining whether grants awarded under employer-related programs fall outside the pattern of employment for example sec_3 of revproc_76_47 provides that the availability of grants to employees or their children under the program must be controlled and limited by substantial nonemployment related factors to such an extent that the preferential treatment derived from employment does not continue to be of any significance beyond an initial qualifier under revproc_76_47 educational grants will be considered to fall outside the pattern of employment and subject_to the provisions of sec_117 only if certain conditions and at least one of two percentage tests in the revenue_procedure are satisfied for example under section dollar_figure of revproc_76_47 a scholarship grant may not be terminated because the recipient or the recipient’s parent terminates employment with the employer subsequent to the awarding of the grant regardless of the reason for the termination of employment in addition if a grant is awarded for one academic year and the recipient must reapply for a grant for a subsequent year the recipient may not be considered ineligible for a further grant simply because that individual or the individual’s parent is no longer employed by the employer under the percentage tests the number of grants awarded under the program to children of employees must not exceed percent of the children who i were eligible for such grants ii were applicants for the grants and iii were considered by the selection committee making such grants or percent of the number of employees' children who can be shown to be eligible for grants whether or not they submitted an application in that year if a taxpayer meets all of the conditions set forth in the revenue_procedure but is unable to show that it meets one of the percentage tests the program's grants can still be subject_to the provisions of sec_117 if all the relevant facts and circumstances show that the purpose of the grant is to educate grant recipients rather than provide extra compensation however the facts and circumstances are considered in the context of the probability that a grant will be available to any eligible applicant in the present case the taxpayer's awards program falls significantly short of the facts and circumstances needed to evidence that the program falls outside the pattern of employment in particular awards are made to all applicants an outcome that does not begin to satisfy either of the percentage tests in revproc_76_47 additionally the program does not pass the substitute facts and circumstances analysis because there is great probability that a grant will be available to any particular applicant furthermore the program does not satisfy the requirement that a grant not be terminated simply because the employee terminates employment the scholarships are therefore not excluded from gross_income under sec_117 sec_3101 sec_3102 and sec_3111 of the code provide that every employer making payment of wages is required to withhold and pay fica_taxes sec_3301 imposes the futa_tax on an employer that pays wages similarly sec_3402 provides that every employer making payment of wages is required to deduct and withhold federal_income_tax from such amounts paid to its employees sec_3401 of the code provides that for purposes of income_tax_withholding the term employer means the person for whom an individual performs or performed any service of whatever nature as the employee of that person except that if the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of wages for example sec_31_3401_d_-1 of the employment_tax regulations provides that where wages are paid_by a_trust and the person for whom the services were performed has no legal control_over the payment of such wages the trust is the employer neither the fica nor futa provisions contain a definition of employer similar to the definition contained in sec_3401 of the code however 419_us_43 1975_1_cb_329 holds that a person who is an employer under we have considered the facts and circumstances analysis even though the taxpayer’s program does not satisfy all of the other conditions under revproc_76_47 because these requirements are not met it has not been necessary for us to analyze whether the program satisfies the other conditions for excludability sec_3401 for income_tax_withholding purposes is also an employer for purposes of fica withholding under sec_3102 the otte decision has been extended to provide that the person having control of the payment of wages is also an employer for purposes of the employer share of fica under sec_3111 and for purposes of futa provided the person meets the requirements of sec_3306 or a in re armadillo corp 410_fsupp_407 d col aff’d 561_f2d_1382 10th cir holds that the otte rule applies to the employer’s fica tax and to futa as well in re laub baking co 642_f2d_196 6th cir and sta of baltimore -ila container royalty fund v united 621_fsupp_1567 d c md aff’d 804_f2d_296 4th cir reached similar conclusions in this case the taxpayer has the legal control of payment of the scholarships and is therefore the employer within the meaning of sec_3401 the taxpayer is therefore responsible for complying with any employment_tax requirements that apply to the scholarships sec_3121 of the code provides that for purposes of fica the term wages means all remuneration for employment unless specifically excepted sec_3306 and sec_3401 contain similar definitions for purposes of futa and income_tax_withholding sec_3121 of the code provides that for fica purposes the term wages does not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under sec_117 of the code sec_3306 and sec_3401 provide similar exceptions from the definition of wages for purposes of futa and income_tax_withholding see also sec_31_3121_a_-1t sec_31_3306_b_-1t and sec_31_3401_a_-1t of the temporary employment_tax regulations the exclusion from wages found in sec_3121 sec_3306 and sec_3401 of the code is not triggered merely by an employer's assertion that it applies if an employer seek sec_5 we note that wages paid_by the common_law employer are taken into account in applying the wage_base under sec_3121 which applies for purposes of the oasdi portion of fica see sec_3101 and sec_3111 and the wage_base under sec_3306 which applies for purposes of futa to rely on the exclusion it is obligated at a minimum to have ascertained the applicable law and to have applied it to the particular facts in this way the existence of a reasonable belief for excluding the benefits is based on a reasoned judgment see 40_fedclaims_712 applying an objective standard in determining whether it was reasonable for an employer to believe that a fringe benefit would be excludable from an employee's gross_income although that decision was reversed in part and remanded on a factual issue the application of the objective standard was affirmed by the court_of_appeals in american airlines inc v united_states f 3rd fed cir the taxpayer in the instant case has not met this burden accordingly the scholarships were not excluded from wages under sec_3121 sec_3306 or sec_3401 consideration of sec_7805 relief sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws may be applied without retroactive effect section dollar_figure of revproc_2000_2 2000_1_irb_73 pincite provides in relevant part that a holding in a tam that is adverse to the taxpayer is applied retroactively unless the associate chief_counsel domestic or employee_benefits and exempt_organizations as appropriate exercises the discretionary authority under sec_7805 to limit the retroactive effect of the holding section dollar_figure of revproc_2000_2 pincite indicates that the appropriate associate chief_counsel may prescribe the extent if any to which a tam will be applied without retroactive effect section dollar_figure of the revenue_procedure discusses the general procedures for taxpayers requesting such relief section dollar_figure of revproc_2000_2 pincite lists the following factors to be considered in determining whether a holding in a tam should be applied without retroactive effect there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling plr or tam was based there has been no change in the applicable law relates to previously issued plrs not applicable here the taxpayer directly involved in the plr or tam acted in good_faith in relying on the plr or tam and the retroactive modification or revocation would be to the taxpayer’s detriment the factors listed in revproc_2000_2 in connection with sec_7805 generally relate to the situation in which the internal_revenue_service irs previously issued a favorable plr or tam to the taxpayer and the earlier plr or tam is being revoked by the current tam in this case however no plr or tam was issued to the taxpayer on the issues presented here the taxpayer suggests that it relied on an irs determination_letter dealing with the effect of the scholarship program on its status under sec_501 as a basis for believing that the scholarship benefits were excludable under sec_117 the circumstances in this case do not justify limiting the effect of the current tam under sec_7805 the information provided shows that the income and employment_tax treatment of the scholarship benefits was never raised in the process leading up to the issuance of the determination_letter to the taxpayer in addition under sec_1_501_c_9_-6 of the regulations whether an income_tax exclusion applies to benefits provided by a veba is determined by the statutory provision granting the exclusion and the regulations and rulings thereunder not by the permissibility of the benefit paid the example in sec_1_501_c_9_-6 states that the fact that educational benefits constitute other_benefits does not of itself mean that such benefits are eligible for the exclusion of either sec_117 or sec_127 of the code for these reasons extension of sec_7805 relief is not warranted in the present circumstances and the holdings in this memorandum may be applied with retroactive effect conclusions the educational benefits paid_by taxpayer to children of employees members under the m scholarship program are not qualified scholarships excludable from gross_income under sec_117 of the code but rather are wages for fica futa and income_tax_withholding purposes sec_7805 does not apply to limit the retroactive effect of the previous conclusion a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent -end- enclosures copy of this memorandum copy for sec_6110 purposes
